EXHIBIT 10.2

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of January 15,
2007, is by and between (i) BCE Inc., a business corporation incorporated under
the laws of Canada (“BCE”), and (ii) Motient Corporation, a Delaware corporation
(“Motient”). Certain capitalized terms used herein are defined in Section 7.

RECITALS:

WHEREAS, BCE and Motient have entered into an Exchange Agreement, dated as of
the date hereof (the “BCE Exchange Agreement”), that provides, subject to the
terms and conditions thereof, for the purchase by Motient of 100% of the shares
of common stock of TerreStar Networks, Inc. and TerreStar Networks Bermuda Ltd.
held directly by BCE (the “BCE Exchange”);

WHEREAS, as part of the consideration to be paid in the BCE Exchange, Motient
will issue an aggregate of 9,031,213 shares (the “Acquired Shares”) of its
common stock, par value $0.01 per share (“Common Shares”), to BCE; and

WHEREAS, in order to induce BCE to consummate the transactions under the BCE
Exchange Agreement, Motient has agreed to provide certain registration rights on
the terms and subject to the conditions set forth herein.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. REGISTRATION UNDER THE SECURITIES ACT.

1.1     Registration.

(a)        Each of the parties to this Agreement shall cooperate, and Motient
shall file with the Securities and Exchange Commission (the “SEC”) as soon as
practicable following the date hereof, a registration statement on the
appropriate form for the purpose of registering the Acquired Shares under the
Securities Act for resale by the Holders (the “Resale Registration Statement”).
Motient will cause the Resale Registration Statement to comply as to form in all
material respects with the applicable provisions of the Securities Act and the
rules and regulations thereunder. Motient shall use its commercially reasonable
efforts, and the Holders will cooperate with Motient, to have the Resale
Registration Statement declared effective by the SEC as promptly as practicable.

(b)        Motient shall keep the Resale Registration Statement effective
(including through the filing of any required post-effective amendments) until
the earlier to occur of (i) such time as the Holders have

--------------------------------------------------------------------------------



sold all of the Acquired Shares registered thereunder or (ii) the later of (A)
90 days after BCE and its affiliates cease to be affiliates of Motient for
purposes of Rule 144 under the Securities Act and (B) the second year
anniversary of the closing of the transactions contemplated by the TMI Exchange
Agreement; provided, that such date shall be extended by the amount of time of
any period during which the Holders may not use the Resale Registration
Statement as the result of the occurrence of an event described in Section
1.2(e) (ii), (iii) or (iv), or Section 2.1 below. Thereafter, Motient shall be
entitled to withdraw the Resale Registration Statement and, upon such
withdrawal, the Holders shall have no further right to sell any of the Acquired
Shares pursuant to the Resale Registration Statement (or any prospectus forming
a part thereof).

1.2     Registration Procedures. Subject to the terms and conditions hereof,
Motient shall use its commercially reasonable efforts to effect the registration
and the disposition of the Acquired Shares in accordance with the intended
method of disposition thereof, and pursuant thereto Motient shall as
expeditiously as practicable:

  (a)    promptly prepare and file with the SEC the Resale Registration
Statement with respect to the Acquired Shares (and any amendments, including any
post-effective amendments or supplements to the Resale Registration Statement
and prospectus included therein Motient deems to be necessary) and use its
commercially reasonable efforts to cause the Resale Registration Statement to
become effective and to comply with the provisions of the Securities Act
applicable to it; provided, that before filing the Resale Registration Statement
or prospectus or any amendments or supplements thereto, Motient shall furnish to
counsel for the Holders copies of all such documents proposed to be filed,
including documents incorporated by reference in the Resale Registration
Statement and, if requested by the Holders, the exhibits incorporated by
reference so as to provide the Holders and their counsel a reasonable
opportunity to review and comment on such documents, and Motient (i) will make
such changes and additions thereto as reasonably requested by counsel to the
Holders prior to filing the Resale Registration Statement or amendment thereto
or any prospectus or any supplement thereto and (ii) if any of the Holders is an
underwriter or controlling person of Motient, will include therein material
relating to the Holders or the plan of distribution for the Acquired Shares
registered thereunder, furnished to Motient in writing, which, in the reasonable
judgment of the Holders, should be included;     (b)      furnish to the Holders
such number of copies of the Resale Registration Statement, each amendment and
supplement thereto, the prospectus included in the Resale Registration Statement
and such other documents as the Holders may reasonably request in order to
facilitate the disposition of the Acquired Shares registered thereunder;
provided, however, that Motient shall have no obligation to furnish copies of a
final prospectus if the conditions of Rule 172(c) under the Securities Act are
satisfied by Motient;


-2-

--------------------------------------------------------------------------------



  (c)      prepare and file with the SEC such amendments and supplements to the
Resale Registration Statement and the prospectus used in connection therewith as
may be necessary to keep the Resale Registration Statement effective for the
time period as specified in Section 1.1 in order to complete the disposition of
the Acquired Shares covered by the Resale Registration Statement and comply with
the provisions of the Securities Act with respect to the disposition of all
Acquired Shares during such period in accordance with the intended methods of
disposition thereof as set forth in the Resale Registration Statement, including
without limitation identification of the permitted transferees of the Holders;  
  (d)      use its commercially reasonable efforts to register or qualify the
Acquired Shares under such other securities or blue sky laws of such
jurisdictions as the Holders reasonably request and do any and all other acts
and things which may be reasonably necessary or advisable to enable the Holders
to consummate the disposition of the Acquired Shares in such jurisdictions
(provided that Motient shall not be required to (i) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this subsection, (ii) subject itself to taxation in any such
jurisdiction or (iii) consent to general service of process in any such
jurisdiction);     (e)      notify the Holders, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, (i) when
the Resale Registration Statement or any post-effective amendment has become
effective under the Securities Act, (ii) of any written request by the SEC for
amendments or supplements to the Resale Registration Statement or prospectus,
(iii) of the happening of any event as a result of which the prospectus included
in the Resale Registration Statement contains an untrue statement of a material
fact or omits any fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (whereupon the Holders
shall immediately cease any offers, sales or other distribution of Acquired
Shares registered thereunder), and, subject to 1.3(c), Motient shall promptly
prepare a supplement or amendment to such prospectus so that, as thereafter used
by the Holders for the resale of Acquired Shares, such prospectus shall not
contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and (iv) of the issuance of any stop order
suspending the effectiveness of the Resale Registration Statement, or of any
order suspending or preventing the use of any related prospectus or suspending
the qualification of any of the Acquired Shares included in the Resale
Registration Statement for sale or distribution in any jurisdiction;  


-3-

--------------------------------------------------------------------------------



  (f)      in the event of the issuance of any stop order suspending the
effectiveness of the Resale Registration Statement, or of any order suspending
or preventing the use of any related prospectus or suspending the qualification
of any Acquired Shares included in the Resale Registration Statement for sale or
distribution in any jurisdiction, Motient shall use its commercially reasonable
efforts promptly to obtain the withdrawal of such order and shall prepare and
file an amended or supplemented prospectus, if required;     (g)      provide a
transfer agent and registrar for all Acquired Shares not later than the
effective date of the Resale Registration Statement;     (h)      use its
commercially reasonable efforts to cause the Acquired Shares covered by the
Resale Registration Statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the Holders
to complete the disposition of the Acquired Shares covered by such registration
statement and comply with the provisions of the Securities Act with respect to
the disposition of all Acquired Shares covered by the Resale Registration
Statement during such period in accordance with the intended methods of
disposition by the Holders thereof set forth in the Resale Registration
Statement;     (i)      make available for inspection by the Holders, any
underwriter participating in any disposition pursuant to the Resale Registration
Statement on behalf of the Holders, and any attorney, accountant or other agent
retained by the Holders or underwriter, all financial and other records,
pertinent corporate documents and properties of Motient, and cause Motient’s
officers, managers, employees and independent accountants to supply all
information reasonably requested by Motient or any underwriter, attorney,
accountant or agent in connection with the Resale Registration Statement; and  
  (j)      make generally available to its stockholders a consolidated earnings
statement (which need not be audited) for the 12 months beginning after the
effective date of such registration statement as soon as reasonably practicable
after the end of such period, which earnings statement shall satisfy the
requirements of an earning statement under Section 11(a) of the Securities Act.
 

1.3      Other Procedural Matters.

  (a)         SEC Correspondence. Motient shall make available to the Holders
promptly after the same is prepared and publicly distributed, filed with the
SEC, or received by Motient, one copy of the


-4-

--------------------------------------------------------------------------------



    Resale Registration Statement and any amendment thereto, each preliminary
prospectus and each amendment or supplement thereto, each letter written by or
on behalf of Motient to the SEC or the staff of the SEC (or other governmental
agency or self-regulatory body or other body having jurisdiction, including any
domestic or foreign securities exchange), in each case relating to the Resale
Registration Statement. Motient will promptly respond to any and all comments
received from the SEC, with a view towards causing the Resale Registration
Statement or any amendment thereto to be declared effective by the SEC as soon
as practicable and shall file an acceleration request as soon as practicable
following the resolution or clearance of all SEC comments or, if applicable,
following notification by the SEC that the Resale Registration Statement or any
amendment thereto will not be subject to review.     (b)      Motient may
require the Holders to furnish to Motient any other information regarding the
Holders and the disposition of Acquired Shares, including without limitation the
plan of distribution of the Acquired Shares, as Motient reasonably determines is
required to be included in the Resale Registration Statement.     (c)      Each
of the Holders agrees that, upon notice from Motient of the happening of any
event as a result of which the prospectus included in the Resale Registration
Statement contains an untrue statement of a material fact or omits any material
fact necessary to make the statements therein not misleading (a “Suspension
Notice”), the Holders will forthwith discontinue disposition of Acquired Shares
pursuant to the Resale Registration Statement until the Holders are advised in
writing by Motient that the use of the prospectus may be resumed and are
furnished with a supplemented or amended prospectus as contemplated by Section
1.2 hereof; provided, however, that such postponement of sales of Acquired
Shares by the Holders shall not in any event exceed (i) twenty (20) consecutive
days or (ii) forty-five (45) days in the aggregate in any 12 month period. If
Motient shall give the Holders any Suspension Notice or impose a Lockup Period
(as defined below), Motient shall extend the period of time during which Motient
is required to maintain the Resale Registration Statement effective pursuant to
this Agreement by the number of days during the period from and including the
date of the giving of such Suspension Notice to and including the date the
Holders either are advised by Motient that the use of the prospectus may be
resumed or by the Lockup Period, as applicable. In any event, Motient shall not
be entitled to deliver more than a total of three (3) Suspension Notices in any
12 month period.  


-5-

--------------------------------------------------------------------------------



  (d)      Neither Motient nor the Holders shall permit any officer, manager,
underwriter, broker or any other person acting on behalf of Motient or the
Holders to use any free writing prospectus (as defined in Rule 405 under the
Securities Act) in connection with the Resale Registration Statement filed
pursuant to this Agreement without the prior written consent of Motient, the
Holders and any underwriter.  

1.4     Expenses.

  (a)        Registration Expenses. All Registration Expenses shall be borne by
Motient.     (b)      Selling Expenses. All expenses incident to the Holders’
performance of or compliance with this Agreement, including, without limitation,
all fees and expenses of counsel for the Holders, fees and expenses of the
Holders’ transfer agent, and any broker or dealer discounts or commissions
attributable to the disposition of Acquired Shares shall be borne solely by the
Holders.  

SECTION 2. LOCKUP AGREEMENT.

2.1     Lockup. Each of the Holders hereby agrees, beginning 60 days (extended
for any period during a Suspension Notice during the first 60 days) following
the Closing Date (as defined in the BCE Exchange Agreement), to not effect any
public sale or distribution (including any sales pursuant to Rule 144) of equity
securities of Motient, or any securities convertible into or exchangeable or
exercisable for such securities, during the seven days prior to and the 90-day
period beginning on the effective date of any primary underwritten registered
public offering of equity securities of Motient or securities convertible or
exchangeable into or exercisable for equity securities of Motient (except as
part of such underwritten registration), unless the underwriters managing such
registered public offering otherwise consent in writing, and the Holders will
deliver an undertaking to the managing underwriters (if requested) consistent
with this covenant (in each case, a “Lockup Period”). Notwithstanding the
foregoing, the Holders shall not be obligated to comply with the provisions of
this Section 2.1, (i) more than two times in any 12-month period, and (ii)
unless all officers and directors of Motient, and holders of more than 6% of the
total combined voting power of all Common Shares then outstanding are also
subject to a Lockup Period on the same terms as the Holders. If Acquired Shares
are transferred to the shareholders of BCE (or, if BCE is no longer a public
company, the public parent entity that controls BCE) in accordance with Section
5.1(h) hereof, such transferees shall not be bound by this Section 2.1.
Notwithstanding the foregoing, this Section 2.1 shall not apply to any Holder
(or transferee of any such Holder in accordance with Section 5.1 hereof) who
does not own or have the right to acquire or vote with respect to Common Shares
consisting of, in the aggregate, more than six percent (6%) of the total
combined voting power of all Common Shares then outstanding. Solely for purposes
of calculating the six percent (6%) in the

-6-


--------------------------------------------------------------------------------



preceding sentence, each Holder shall be considered individually and not in the
aggregate with its permitted transferees.

SECTION 3. INDEMNIFICATION.

3.1     Indemnification by Motient. Motient agrees to indemnify, to the extent
permitted by law, the Holders, their officers, directors, employees and
Affiliates and each Person who controls the Holders (within the meaning of the
Securities Act) against all losses, claims, damages, liabilities, and expenses
caused by any untrue or alleged untrue statement of material fact contained in
the Resale Registration Statement or any prospectus forming a part of the Resale
Registration Statement or any “issuer free writing prospectus” (as defined in
Securities Act Rule 433), or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading or any violation or alleged violation by
Motient of the Securities Act, the Exchange Act or applicable “blue sky” laws,
except that Motient shall not be liable to any Holder pursuant to this Section
3.1 insofar as the same are made in reliance and in conformity with any
information furnished in writing to Motient by such Holder expressly for use
therein or by the failure of such Holder to deliver a copy of such registration
statement or prospectus or any amendments or supplements thereto as required by
law after Motient has furnished such Holder with a sufficient number of copies
of the same.

3.2     Indemnification by the Holders. In connection with the Resale
Registration Statement in which the Holders are participating, each Holder shall
furnish to Motient in writing such information as Motient reasonably requests
for use in connection with any such registration statement or prospectus and, to
the extent permitted by law, shall indemnify Motient, its directors, officers,
employees and Affiliates, and each Person who controls Motient (within the
meaning of the Securities Act), against any losses, claims, damages,
liabilities, and expenses resulting from any untrue or alleged untrue statement
of material fact contained in the Resale Registration Statement, the prospectus
or preliminary prospectus forming a part of the Resale Registration Statement or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, but only to the extent that any information so furnished in
writing by such Holder contains such untrue statement or omits a material fact
required to be stated therein necessary to make the statements therein not
misleading; provided, however, that any such obligation of each Holder to
indemnify Motient hereunder shall be limited to the net proceeds to such Holder
from the sale of the Acquired Shares pursuant to the Resale Registration
Statement in the case of the Resale Registration Statement.

3.3     Indemnification Procedures. Any Person entitled to indemnification
hereunder shall (i) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification

-7-

--------------------------------------------------------------------------------



(provided that the failure to give prompt notice shall not impair any Person’s
right to indemnification hereunder to the extent such failure has not prejudiced
the indemnifying party) and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party shall not
be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent shall not be unreasonably withheld). An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim shall not be obligated to pay the fees and expenses of more than one
counsel (in addition to local counsel) for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party there may be one or more legal or equitable defenses
available to such indemnified party that are in addition to or may conflict with
those available to another indemnified party with respect to such claim. Failure
to give prompt written notice shall not release the indemnifying party from its
obligations hereunder.

3.4     Investigation; Contribution. The indemnification provided for under this
Agreement shall remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified party or any officer, director, or
controlling Person of such indemnified party and shall survive the transfer of
securities. If the indemnification provided under Section 3.1 or Section 3.2 of
this Agreement is held by a court to be unavailable or unenforceable in respect
of any losses, claims, damages, liabilities or expenses referred to herein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified Person
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions that result in such losses, claims, damages,
liabilities or expenses as well as any other relevant equitable considerations.
The relative fault of the indemnifying party on the one hand and of the
indemnified Person on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party, and by such
party’s relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. In no event shall the liability
of each Holder for contribution pursuant to this Section 3.4 be greater than the
amount for which such Holder would have been liable pursuant to Section 3.2 had
indemnification been available and enforceable.

SECTION 4. RULE 144 TRANSACTIONS.

4.1     Undertaking to File Reports and Cooperate in Rule 144 Transactions. For
as long as the Holders continue to hold any Acquired Shares, Motient shall use
its commercially reasonable efforts to file with the SEC, on a timely basis, all
annual, quarterly and other periodic reports required to be filed by it under

-8-

--------------------------------------------------------------------------------



Sections 13 and 15(d) of the Exchange Act, and the rules and regulations
thereunder; provided, however, that the foregoing shall not be construed to
require Motient to prepare and file periodic reports if it is not required to do
so under the Exchange Act. In the event of any proposed sale by any Holder of
Acquired Shares pursuant to Rule 144 under the Securities Act or otherwise as
provided herein, which sale is to be made in accordance with the terms of
Section 5.1(b) hereof, Motient shall use its commercially reasonable efforts to
cooperate with such Holder so as to enable such sales to be made in accordance
with applicable laws, rules and regulations, the requirements of the transfer
agent of Motient, and the reasonable requirements of the broker through which
the sales are proposed to be executed, and shall, upon written request, furnish
unlegended certificates representing ownership of Acquired Shares sold thereby,
such certificates to be furnished in such numbers and denominations as such
Holder may reasonably request.

SECTION 5. RESTRICTIONS ON TRANSFER.

5.1     Permitted Transfers. Each of the Holders hereby agrees that, until it
has disposed of all of the Acquired Shares, it will not, directly or indirectly,
without the prior written consent of Motient, sell, distribute, transfer or
otherwise dispose (in each case, a “Disposition”) of any Acquired Shares,
except:

  (a)      sales of Acquired Shares pursuant to the Resale Registration
Statement; or     (b)      sales of Acquired Shares pursuant to Rule 144 under
the Securities Act; or     (c)      sales or transfers of Acquired Shares to any
Person or group of related Persons who would immediately thereafter not own or
have the right to acquire or vote with respect to Common Shares consisting of,
in the aggregate, more than five percent (5%) (with each Person, other than
Affiliates of the transferring Holder, considered individually and not in the
aggregate with the other transferees) of the total combined voting power of all
Common Shares then outstanding; provided, however, that in each such case, the
transferee shall receive and hold such Acquired Shares subject to, and the
transferee and all of the transferees’ Affiliates shall agree to be bound by,
all the terms of this Agreement, which terms shall also inure to the benefit of
such transferees, and there shall be no further transfer of such Acquired
Shares, except in accordance with the provisions of this Section 5.1; or    
(d)      a bona fide pledge of or the granting of a security interest in the
Acquired Shares to an institutional lender for money borrowed, provided that
such lender acknowledges in writing that it has received a copy of this
Agreement and agrees, upon its becoming the owner of, or obtaining dispositive
authority with respect to or in connection with any disposition of, any such
Acquired Shares, to be bound by the provisions of this Agreement in connection
with any right it may have to dispose of any such Acquired Shares (and, upon
agreeing so to be bound, the provisions of this Agreement shall inure to the
benefit of such party); or  


-9-

--------------------------------------------------------------------------------



    (e)      sales or transfers of Acquired Shares pursuant to a tender or
exchange offer; or     (f)      dispositions of Acquired Shares by any Holder to
any wholly owned subsidiary of such Holder or to a successor corporation of such
Holder or to an Affiliate of such Holder; provided, however, that in each such
case, the transferee shall receive and hold such Acquired Shares subject to, and
the transferee and all of the transferees’ Affiliates shall agree to be bound
by, all the terms of this Agreement, which terms shall also inure to the benefit
of such transferees, and there shall be no further transfer of such Acquired
Shares, except in accordance with the provisions of this Section 5.1; or    
(g)      dispositions pursuant to any merger, consolidation, reorganization or
recapitalization to which Motient is a party or in connection with any
reclassification of Common Shares; or     (h)      dispositions of Acquired
Shares to the shareholders of BCE or, if BCE is no longer a public company, the
public parent entity that controls BCE;  

provided, that (i) in the event that any Holder seeks to effect a Disposition of
any Acquired Shares pursuant to clauses (b), (c), (f), or (h) of this Section
5.1, such Disposition is made in compliance with applicable securities laws, and
(ii) prior to any Disposition pursuant to clause (b), if requested by Motient’s
transfer agent (other than with respect to sales of Acquired Shares pursuant to
Rule 144(k) under the Securities Act), or in any Disposition pursuant to clauses
(c) or (f), such Holder shall have delivered to Motient an opinion of counsel
stating that such Disposition (A) is permitted by this Agreement and the BCE
Exchange Agreement and (B) does not require registration under the Securities
Act.

Upon a disposition of Acquired Shares pursuant to Section 5.1(h) to the
shareholders of BCE or, if BCE is no longer a public company, the public parent
entity that controls BCE , such beneficial owners shall hold the Acquired Shares
free of any restrictions under this Agreement and shall not be required to
become parties to this Agreement.

SECTION 6. INTENTIONALLY OMITTED

SECTION 7. DEFINITIONS.

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly or through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person.

-10-


--------------------------------------------------------------------------------



“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, or any successor statute.

“Holders” means BCE and any of its permitted transferees pursuant to Section
5.1(c) or (f).

“Person” means any individual, firm, partnership, corporation, trust, joint
venture, limited liability company, association, joint stock company,
unincorporated organization, or any other entity or organization, including a
governmental entity or any department, agency, or political subdivision thereof.

“Registration Expenses” means all expenses incident to Motient’s performance of
or compliance with this Agreement, including without limitation all registration
and filing fees, fees and expenses of compliance with securities or blue sky
laws, fees with respect to filings required to be made with the NASD, printing
expenses, messenger and delivery and mailing expenses, fees and disbursements of
custodians, and fees and disbursements of counsel for Motient and all
independent certified public accountants retained by Motient and other Persons
retained by Motient.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any successor statute.

SECTION 8. MISCELLANEOUS.

8.1     Legends and Stop Transfer Orders.

(a)      Each of the Holders hereby agrees that all certificates representing
Acquired Shares shall have the following legend (or other legend to the same
effect): “The shares represented by this certificate are subject to restrictions
on transfer and other restrictions pursuant to the provisions of a Registration
Rights Agreement, dated [ ], 200[ ], between Motient Corporation and the Holders
named therein, a copy of which is on file at the office of the corporate
secretary of the Holders.”

(b)      Each of the Holders hereby agrees to the entry of stop transfer orders
with the transfer agent and registrar of the Acquired Shares against the
transfer (other than in compliance with this Agreement) of legended securities
held by the Holders (or its permitted transferees under Section 5.1(c) or (f)
hereof).

(c)      Motient agrees to remove any stop transfer orders provided in paragraph
(b) above in sufficient time to permit any party to make any transfer permitted
by the terms of this Agreement.

8.2     Consolidation or Merger of Motient.

For as long as the Holders continue to hold any Acquired Shares, if any of the
following events (collectively, a “Motient Change of Control”) occurs, namely:

-11-

--------------------------------------------------------------------------------



(a)     any reclassification or exchange of the outstanding Common Shares (other
than a change in par value, or from par value to no par value, or from no par
value to par value, or as a result of a subdivision or combination);

(b)     any merger, consolidation, statutory share exchange or combination of
Motient with another corporation as a result of which holders of Common Shares
shall be entitled to receive stock or other securities with respect to or in
exchange for such Common Shares; or

(c)     any sale or conveyance of the properties and assets of Motient as, or
substantially as, an entirety to any other corporation as a result of which
holders of Common Shares shall be entitled to receive stock or other securities
with respect to or in exchange for such Common Shares;

Motient shall enter into, or Motient shall cause the successor or purchasing
corporation to enter into, as the case may be, an agreement with the Holders
that provides the Holders with substantially similar rights as provided in this
Agreement with respect to the stock or other securities to be issued in the
Motient Change of Control transaction with respect to or in exchange for the
Acquired Shares.

8.3     Specific Performance. The parties hereto acknowledge and agree that in
the event of any breach of this Agreement, the non-breaching parties would be
irreparably harmed and could not be made whole by monetary damages. It is
accordingly agreed that the parties hereto shall and do hereby waive the defense
in any action for specific performance that a remedy at law would be adequate
and that the parties hereto, in addition to any other remedy to which they may
be entitled at law or in equity, shall be entitled to compel specific
performance of this Agreement in any action instituted hereunder.

8.4     Amendments and Waivers. The failure of any party to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms. No
modification, amendment, or waiver of any provision of this Agreement shall be
effective against the Holders or Motient except by a written agreement signed by
the Holders holding Acquired Shares and Motient.

8.5     Successors and Assigns. All covenants and agreements in this Agreement
by or on behalf of any of the parties hereto shall bind and inure to the benefit
of the respective successors and permitted assigns of the parties hereto whether
so expressed or not including, without limitation, any Person which is the
successor to the Holders or Motient.

8.6     Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction or
any foreign federal, state, county, or local government or 

-12-

--------------------------------------------------------------------------------



any other governmental, regulatory, or administrative agency or authority to be
invalid, void, unenforceable, or against public policy for any reason, the
remainder of the terms, provisions, covenants, and restrictions of this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired, or invalidated.

8.7     Entire Agreement. Except as otherwise expressly set forth herein, this
document embodies the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements, or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

8.8     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument, and it shall not be necessary in making
proof of this Agreement to produce or account for more than one such
counterpart.

8.9     Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of terms
contained herein.

8.10     GOVERNING LAW; CONSENT OF EXCLUSIVE JURISDICTION; WAIVER OF JURY TRIAL.
THIS AGREEMENT AND THE VALIDITY AND PERFORMANCE OF THE TERMS HEREOF SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW OR CHOICE OF LAW. THE PARTIES
HERETO HEREBY AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING DIRECTLY OR
INDIRECTLY FROM OR IN CONNECTION WITH THIS AGREEMENT SHALL BE LITIGATED ONLY IN
THE STATE OR FEDERAL COURTS LOCATED IN MANHATTAN IN THE STATE OF NEW YORK. TO
THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO CONSENT TO THE
EXCLUSIVE JURISDICTION AND VENUE OF THE FOREGOING COURTS AND CONSENT THAT ANY
PROCESS OR NOTICE OF MOTION OR OTHER APPLICATION TO EITHER OF SAID COURTS OR A
JUDGE THEREOF MAY BE SERVED INSIDE OR OUTSIDE THE STATE OF NEW YORK BY
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO SUCH PARTY AT ITS ADDRESS
SET FORTH IN THIS AGREEMENT (AND SERVICE SO MADE SHALL BE DEEMED COMPLETE FIVE
(5) DAYS AFTER THE SAME HAS BEEN POSTED AS AFORESAID) OR BY PERSONAL SERVICE OR
IN SUCH OTHER MANNER AS MAY BE PERMISSIBLE UNDER THE RULES OF SAID COURTS. THE
PARTIES HERETO HEREBY WAIVE ANY RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY
LITIGATION PURSUANT TO THIS AGREEMENT.

8.11     Notices. Any notices, reports or other correspondence (hereinafter
collectively referred to as “correspondence”) required or permitted to be given
hereunder shall be given in writing and shall be deemed

-13-

--------------------------------------------------------------------------------



given three business days after the date sent by certified or registered mail
(return receipt requested), one business day after the date sent by overnight
courier or on the date given by telecopy (with confirmation of receipt) or
delivered by hand, to the party to whom such correspondence is required or
permitted to be given hereunder.

To BCE:

BCE Inc.

Bureau 3700

1000, rue de La Gauchetière Ouest

Montréal, Québec H3B 4Y7

Facsimile: (514) 391-8389

Attn: Vice President, General Counsel

 

To Motient or Sub:

 

Motient Corporation
300 Knightsbridge Parkway

Lincolnshire Parkway

Lincolnshire, IL 60069

Facsimile: (847) 478-4810
Attention:  General Counsel

 

with a copy (which shall not constitute notice) to:

 

Andrews Kurth LLP
600 Travis Street, Suite 4200
Houston, Texas 77002
Facsimile: (713) 220-4285
Attention:  Mark Young

 

-14-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement on the day and year first above written.

 

MOTIENT CORPORATION

 

By:

/s/ Jeffrey Epstein

Name:

Jeffrey Epstein

Title:

General Counsel

 

BCE INC.

 

By:

/s/ L. Scott Thomson

Name:

L. Scott Thomson

Title:

Executive Vice President

 

Corporate Development and Planning

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------